EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Myron Greenspan on 7/27/22.

The application has been amended as follows: 

Claim 1:
Line 1: “A fire door” has been replaced with --A fire door assembly--
Line 2: “when said shaft” has been replaced with --when said horizontal shaft--
Line 13: “device” has been replaced with --safety device--
Lines 14-15: “a portion of said gear set being positioned on the outside of said housing and a remaining portion of said gear set” has been replaced with --a portion of one gear of said gear set being positioned outside of said housing and a remaining portion of said one gear of said gear set--
Line 18: “reliable indications” has been replaced with --indications--

Claim 4:
Line 1: “The safety device” has been replaced with --The fire door assembly--

Claim 5 has been canceled.

Claim 6:
Line 1: “The safety device” has been replaced with --The fire door assembly--

Claims 7-9 have been canceled.

Claim 10:
Line 1: “A fire door” has been replaced with --A fire door assembly--
Lines 2-3: “when said shaft” has been replaced with --when said horizontal shaft--
Line 16: “shaft, whereby” has been replaced with --shaft, said gear set comprising at least one gear, at least a portion of said at least one gear being positioned outside of said housing and a remaining portion of said at least one gear being positioned inside said housing through said opening, whereby--
Line 17: “reliable indications” has been replaced with --indications--

Claim 11 has been canceled.

Claim 12:
Line 1: “The rolling door operator” has been replaced with --The fire door assembly--
Line 2: “said drive means” has been replaced with --said gear set--




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a fire door assembly comprising a rolling door raised and lowered on a horizontal shaft, an operator including a substantially enclosed housing, and a limit position safety device mounted exteriorly of said housing and comprising two limit switches exposed outside said housing and actuatable at upper and lower positions of the rolling door; and a gear set extending through said opening and directly coupling said safety device to said horizontal shaft; at least a portion of one gear of said gear set being positioned outside of the housing and a remaining portion of said gear being positioned inside the housing through the opening, whereby the gear set provides a direct linkage between the horizontal shaft and the actuators. At least Kuribayashi (JP 2002295152) discloses a door assembly comprising a limit position safety device positioned outside of a housing, but Kuribayashi does not disclose a gear positioned partially inside and partially outside of said housing, or a direct linkage between a horizontal shaft and actuators of said safety device. At least Liu (US 6,092,582) discloses a door assembly comprising a horizontal shaft and a gear set coupled to a limit position safety device, but Liu also does not disclose a gear positioned partially inside and outside of a housing, or a direct linkage provided by the gear set between the shaft and the safety device. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634